—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 18, 1995, which ruled, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause. Claimant also was charged with a recoverable overpayment. Included in the evidence adduced at the administrative hearing that followed was a form, executed by claimant when she first applied for unemployment insurance benefits, wherein claimant stated that she left her job because she was about to start a course of study at a technical school and feared that her temporary position with the employer would jeopardize her eligibility for both unemployment insurance benefits and funding for her tuition expenses. Inasmuch as leaving one’s employment to attend school does not constitute good cause under the Labor Law, we conclude that the Board’s decision is supported by substantial evidence and it is, accordingly, affirmed (see, Matter ofKucich [Hudacs], 204 AD2d 929).
Mercure, J. P., Crew III, Casey, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.